Exhibit 10.2

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of June 20, 2019, by and among Codexis, Inc., a Delaware corporation (the
“Company”), and the investors signatory hereto (each a “Purchaser” and
collectively, the “Purchasers”).

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of June 20, 2019, among the Company and the Purchasers (the “Purchase
Agreement”).

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers agree
as follows:

1.      Definitions. Capitalized terms used and not otherwise defined herein
that are defined in the Purchase Agreement have the meanings given such terms in
the Purchase Agreement. As used in this Agreement, the following terms have the
respective meanings set forth in this Section 1:

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.

“Advice” shall have the meaning set forth in Section 7(c).

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as such term is defined in Rule 405.

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Commission” means the United States Securities and Exchange Commission, or any
successor entity or entities, including, if applicable, the staff of the
Commission.

“Common Stock” means the common stock, par value $0.0001 per share, of the
Company.

“Effectiveness Date” means: (a) with respect to the Initial Registration
Statement required to be filed hereunder, the 180th day following the Closing
Date, provided however if the Company is not a Well Known Seasoned Issuer as of
the filing date of such Initial Registration Statement, then the 210th day
following the Closing Date, (b) with respect to any additional Registration
Statements which may be required pursuant to Section 2, the 60th day following
the date on which the Company first knows, or reasonably should have known, that
such additional Registration Statement is required under such Section (or if the
Company is not a Well Known Seasoned Issuer as such filing date, the 90th day
following such date in the event such additional Registration Statement is
reviewed by the Commission). If the Effectiveness Date falls on a Saturday,
Sunday or other date that the Commission is closed for business, the
Effectiveness Date shall be extended to the next day on which the Commission is
open for business.



--------------------------------------------------------------------------------

“Effectiveness Period” shall have the meaning set forth in Section 2(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Filing Date” means: (a) with respect to the Initial Registration Statement, the
180th calendar day following the Closing Date, and (b) with respect to any
additional Registration Statements that may be required pursuant to Section 2
hereof, the 60th day following the date on which the Company first knows, or
reasonably should have known, that such additional Registration Statement is
required under such Section.

“Form S-3” means such form under the Securities Act as in effect on the date
hereof or any successor registration form under the Securities Act subsequently
adopted by the Commission.

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

“Indemnified Party” shall have the meaning set forth in Section 6(c).

“Indemnifying Party” shall have the meaning set forth in Section 6(c).

“Initial Registration Statement” shall mean the initial Registration Statement
required to be filed to cover the resale by the Holders of the Registrable
Securities pursuant to Section 2(a).

“Losses” shall have the meaning set forth in Section 6(a).

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A or Rule 430B promulgated by the Commission
pursuant to the Securities Act), as amended or supplemented by any prospectus
supplement, with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Registration Statement, and all other
amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such Prospectus.

“Reduction Securities” shall have the meaning set forth in Section 2(b).

 

2



--------------------------------------------------------------------------------

“Registrable Securities” means (i) the Shares issued pursuant to the Purchase
Agreement and (ii) any other shares of Common Stock issued as (or issuable upon
conversion or exercise of any warrant, right or other security which is issued
as) a dividend or other distribution with respect to, in exchange for or in
replacement of the Shares; provided, however, that any such Registrable
Securities shall cease to be Registrable Securities (and the Company shall not
be required to maintain the effectiveness of any, or file another, Registration
Statement hereunder with respect thereto) for so long as (a) a Registration
Statement with respect to the sale of such Registrable Securities is declared
effective by the Commission (or otherwise becomes automatically effective, if
the Company is a Well-Known Seasoned Issuer and files an Automatic Shelf
Registration Statement pursuant to this Agreement) under the Securities Act and
such Registrable Securities have been disposed of by the Holder in accordance
with such effective Registration Statement, (b) such Registrable Securities have
been previously sold or transferred in accordance with Rule 144, or (c) such
securities become eligible for resale without volume or manner-of-sale
restrictions and without current public information pursuant to Rule 144 as set
forth in a written opinion letter to such effect, addressed, delivered and
acceptable to the Company’s transfer agent and the affected Holders (assuming
that such securities and any securities issuable upon exercise, conversion or
exchange of which, or as a dividend upon which, such securities were issued or
are issuable, were at no time held by any Affiliate of the Company), as
reasonably determined by the Company, upon the advice of counsel to the Company.

“Registration Statement” means each of the following: (i) an initial
registration statement which is required to register the resale of the
Registrable Securities, and (ii) such additional registration statement, if any,
contemplated by Section 2, and including, in each case, the Prospectus,
amendments and supplements to each such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 405” means Rule 405 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Securities Act” means the Securities Act of 1933, as amended.

“Shares” means the shares of Common Stock issued pursuant to the Purchase
Agreement.

 

3



--------------------------------------------------------------------------------

“Trading Day” means any day on which the Common Stock is traded on the Nasdaq
Global Select Market, or, if the Nasdaq Global Select Market is not the
principal trading market for the Common Stock, then on the principal securities
exchange or securities market on which the Common Stock is then traded.

“Well-Known Seasoned Issuer” means as “well-known seasoned issuer” as defined in
Rule 405.

2.    Registration.

(a)    If the Company is eligible for the use of Form S-3, on or prior to each
Filing Date, the Company shall prepare and file with the Commission a
Registration Statement covering the resale of all of the Registrable Securities
that are not then registered on an existing and effective Registration Statement
for an offering to be made on a continuous basis pursuant to Rule 415. The
Registration Statement shall contain the “Plan of Distribution” in substantially
the form attached hereto as Annex A (which may be modified to respond to
comments, if any, provided by the Commission, or otherwise reasonably modified
by the Company, upon advice of counsel, with the prior written consent of the
Majority Holders (as defined below), not to be unreasonably withheld). If the
Company is a Well-Known Seasoned Issuer, then the Company shall file the
Registration Statement in the form of an Automatic Shelf Registration Statement.
If the Company is not a Well-Known Seasoned Issuer, the Company shall use its
commercially reasonable best efforts to cause each Registration Statement filed
under this Agreement to be declared effective under the Securities Act promptly
but, in any event, no later than the Effectiveness Date for such Registration
Statement, and shall, subject to Section 7(c) hereof, use its commercially
reasonable best efforts to keep such Registration Statement continuously
effective under the Securities Act, including by filing any necessary
post-effective amendments and/or replacement shelf registration statements and
prospectus supplements, until the earlier of (i) such time as all Registrable
Securities covered by such Registration Statement have been sold by the Holder
or (ii) the date that all shares of Common Stock covered by such Registration
Statement cease to be Registrable Securities hereunder (the “Effectiveness
Period”). Notwithstanding the foregoing, the Company shall be entitled to
suspend the effectiveness of the Registration Statement at any time prior to the
expiration of the Effectiveness Period for up to an aggregate of 30 consecutive
Trading Days or an aggregate of 60 Trading Days (which need not be consecutive)
in any given 360-day period. It is agreed and understood that the Company shall,
from time to time, be obligated to file one or more additional Registration
Statements to cover any Registrable Securities which are not registered for
resale pursuant to a pre-existing Registration Statement.

(b)    Notwithstanding anything contained herein to the contrary, in the event
that, following the filing of the Registration Statement pursuant to
Section 2(a) above, the Commission limits the amount of Registrable Securities
that may be included and sold by Holders in any Registration Statement,
including the Initial Registration Statement, pursuant to Rule 415 or any other
basis, the Company may reduce the number of Registrable Securities included in
such Registration Statement on behalf of the Holders in whole or in part (in
case of an exclusion as to a portion of such Registrable Securities, such
portion shall be allocated pro rata among such Holders in proportion to the
respective numbers of Registrable Securities represented by Shares requested to
be registered by each such Holder over the total amount of Registrable
Securities represented by Shares) (such Registrable Securities, the “Reduction
Securities”); provided that,

 

4



--------------------------------------------------------------------------------

notwithstanding anything to the contrary set forth herein, any reduction in
respect of the Reduction Securities shall be first applied to shares of Common
Stock which were issued other than pursuant to the Purchase Agreement. In such
event the Company shall give the Holders prompt notice of the number of such
Reduction Securities excluded and the Company will not be liable for any damages
under this Agreement in connection with the exclusion of such Reduction
Securities. The Company shall use its commercially reasonable best efforts at
the first opportunity that is permitted by the Commission to register for resale
the Reduction Securities. Such new Registration Statement shall be on Form S-3
(except if the Company is not then eligible to register for resale the Reduction
Securities on Form S-3, in which case such registration shall be on another
appropriate form for such purpose) and shall contain (except if otherwise
required pursuant to written comments received from the Commission upon a review
of such Registration Statement) the “Plan of Distribution” in substantially the
form attached hereto as Annex A (which may be modified to respond to comments,
if any, provided by the Commission, or otherwise reasonably modified by the
Company, upon advice of counsel, with the prior written consent of the Majority
Holders, not to be unreasonably withheld). The Company shall use its
commercially reasonable best efforts to cause such new Registration Statement to
be declared effective (or become automatically effective, if the Company is a
Well-Known Seasoned Issued and files an Automatic Shelf Registration Statement
pursuant to this Agreement) under the Securities Act as soon as possible but, in
any event, no later than the Effectiveness Date, and shall, subject to
Section 7(c) hereof, use its commercially reasonable best efforts to keep such
new Registration Statement continuously effective under the Securities Act
during the entire Effectiveness Period. Notwithstanding the foregoing, the
Company shall be entitled to suspend the effectiveness of such Registration
Statement at any time prior to the expiration of the Effectiveness Period for an
aggregate of no more than 30 consecutive Trading Days or an aggregate of 50
Trading Days (which need not be consecutive) in any given 360-day period.

3.    Registration Procedures. In connection with the Company’s registration
obligations hereunder, the Company shall:

(a)    Not less than three Trading Days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto,
furnish to the Holders copies of all such documents proposed to be filed (other
than those incorporated by reference). Notwithstanding the foregoing, the
Company shall not be required to furnish to the Holders any prospectus
supplement being prepared and filed solely to name new or additional selling
stockholders unless such Holders are named in such prospectus supplement. In
addition, in the event that any Registration Statement is on Form S-1 (or other
form which does not permit incorporation by reference), the Company shall not be
required to furnish to the Holders any prospectus supplement containing
information included in a report or proxy statement filed under the Exchange Act
that would be incorporated by reference in such Registration Statement if such
Registration Statement were on Form S-3 (or other form which permits
incorporation by reference). The Company shall duly consider any comments made
by Holders and received by the Company not later than two Trading Days prior to
the filing of the Registration Statement,but shall not be required to accept any
such comments to which it reasonably objects; provided, however, that
notwithstanding the foregoing, the Company shall accept and include in the
Registration Statement and any related Prospectus all reasonable comments made
by Holders in good faith and received by the Company not later than two Trading
Days prior to the filing of the Registration Statement to the extent that such
comments relate directly to information describing the Holders in their

 

5



--------------------------------------------------------------------------------

capacity as selling stockholders; provided further, however, that nothing
contained herein shall require the Company to include in any Registration
Statement or related Prospectus any untrue statement of a material fact or to
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

(b)    Subject to Section 7(c): (i) prepare and file with the Commission such
amendments, including post-effective amendments, to each Registration Statement
and the Prospectus used in connection therewith as may be necessary to keep such
Registration Statement continuously effective as to the applicable Registrable
Securities for its Effectiveness Period and prepare and file with the Commission
such additional Registration Statements in order to register for resale under
the Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; (iii)
respond as promptly as reasonably possible to any comments received from the
Commission with respect to each Registration Statement or any amendment thereto
and, as promptly as reasonably possible provide the Holders true and complete
copies of all correspondence from and to the Commission relating to such
Registration Statement that pertains to the Holders as selling stockholders but
not any comments that would result in the disclosure to the Holders of material
and non-public information concerning the Company; and (iv) comply in all
material respects with the provisions of the Securities Act and the Exchange Act
with respect to the Registration Statements and the disposition of all
Registrable Securities covered by each Registration Statement.

(c)    Notify the Holders as promptly as reasonably possible (and, in the case
of (i)(A) below, not less than three Trading Days prior to such filing) and (if
requested by any such Person) confirm such notice in writing no later than one
Trading Day following the day: (i)(A) when a Prospectus or any prospectus
supplement (but only to the extent notice is required under Section 3(a) above)
or post-effective amendment to a Registration Statement is proposed to be filed;
(B) when the Commission notifies the Company whether there will be a “review” of
such Registration Statement and whenever the Commission comments in writing on
such Registration Statement (in which case the Company shall provide true and
complete copies thereof and all written responses thereto to each of the Holders
that pertain to the Holders as a selling stockholder or to the Plan of
Distribution, but not information which the Company believes would constitute
material and non-public information); and (C) with respect to each Registration
Statement or any post-effective amendment, when the same has been declared
effective or becomes automatically effective, as the case may be; (ii) of any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information that pertains to the Holders as selling stockholders or
the Plan of Distribution; (iii) of the issuance by the Commission of any stop
order suspending the effectiveness of a Registration Statement covering any or
all of the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; (v) of the occurrence of any
event or passage of time that makes the financial statements included or
incorporated by reference in a Registration Statement ineligible for inclusion
or incorporation by reference therein or any statement made in such Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue

 

6



--------------------------------------------------------------------------------

in any material respect or that requires any revisions to such Registration
Statement, Prospectus or other documents so that, in the case of such
Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading; and
(vi) of the occurrence or existence of any pending corporate development with
respect to the Company that the Company believes may be material and that, in
the determination of the Company, makes it not in the best interest of the
Company to allow continued availability of a Registration Statement or
Prospectus; provided, that unless such information is publicly available other
than a result of a breach of this Agreement by the Holder, any and all of such
information shall remain confidential to each Holder until such information
otherwise becomes public, unless disclosure by a Holder is required by law;
provided, further, that notwithstanding each Holder’s agreement to keep such
information confidential, each such Holder makes no acknowledgement that any
such information is material, non-public information.

(d)    Use its reasonable best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.

(e)    If requested by a Holder, furnish to each Holder, without charge, at
least one conformed copy of each Registration Statement and each amendment
thereto and all exhibits to the extent reasonably requested by such Person
(including those previously furnished or incorporated by reference) promptly
after the filing of such documents with the Commission; provided, that the
Company shall have no obligation to provide any document pursuant to this clause
that is available on the EDGAR system.

(f)    If requested by a Holder, promptly deliver to each Holder, without
charge, as many copies of each Prospectus or Prospectuses (including each form
of prospectus) and each amendment or supplement thereto as such Persons may
reasonably request. Subject to Section 7(c) hereof, the Company hereby consents
to the use of such Prospectus and each amendment or supplement thereto by each
of the selling Holders in connection with the offering and sale of the
Registrable Securities covered by such Prospectus and any amendment or
supplement thereto.

(g)    Prior to any public offering of Registrable Securities, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or Blue Sky laws of those
jurisdictions within the United States as any Holder reasonably requests in
writing to keep each such registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things necessary or advisable to enable the disposition in such jurisdictions of
the Registrable Securities covered by the Registration Statements; provided,
that the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified or would subject the Company
to any material tax in any such jurisdiction where it is not then so subject.

 

7



--------------------------------------------------------------------------------

(h)    Cooperate with the Holders to facilitate the timely preparation and
delivery of certificates or book-entry statements representing Registrable
Securities to be delivered to a transferee pursuant to the Registration
Statements, which certificates or book-entry statements shall be free, to the
extent permitted by the Purchase Agreement, of all restrictive legends, and to
enable such Registrable Securities to be in such denominations and registered in
such names as any such Holders may request.

(i)    Upon the occurrence of any event contemplated by Section 3(c)(v), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the affected Registration Statements or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

(j)    The Company may require each selling Holder to furnish to the Company the
number of shares of Common Stock beneficially owned by such Holder and any
Affiliate thereof, the natural persons thereof that have voting and dispositive
control over the shares and any other information with respect to such Holder as
the Commission requests.

4.    Holder’s Obligations. Each Holder agrees, by acquisition of the
Registrable Securities, that no Holder shall be entitled to sell any of such
Registrable Securities pursuant to a Registration Statement or to receive a
Prospectus relating thereto, unless such Holder has furnished the Company with
all material information required to be set forth in the Purchaser Questionnaire
and Selling Stockholder Questionnaire pursuant to the Purchase Agreement. Any
sale of any Registrable Securities by any Holder shall constitute a
representation and warranty by such Holder that the information regarding such
Holder is as set forth in the Prospectus delivered by such Holder in connection
with such disposition, and that such Prospectus does not as of the date of such
Prospectus contain any untrue statement of a material fact regarding such Holder
or omit to state any material fact regarding such Holder necessary to make the
statements in such Prospectus, in the light of the circumstances under which
they were made, not misleading, solely to the extent such facts are based upon
information regarding such Holder furnished in writing to the Company by such
Holder for use in such Prospectus.

5.    Registration Expenses. All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions) shall be borne by
the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with the Principal Market on which the Common Stock is then
listed for trading, and (B) in compliance with applicable state securities or
Blue Sky laws), (ii) printing expenses (including, without limitation, expenses
of printing certificates for Registrable Securities and of printing prospectuses
if the printing of prospectuses is reasonably requested by the holders of a
majority of the Registrable Securities included in the Registration Statement),
(iii) messenger, telephone and delivery expenses, (iv) reasonable fees and
disbursements of counsel for the Company, (v)

 

8



--------------------------------------------------------------------------------

Securities Act liability insurance, if the Company so desires such insurance,
and (vi) reasonable fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement. In addition, the Company shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder. In no event shall the Company be
responsible for any broker or similar commissions of any Holder or, except to
the extent provided for in the Transaction Documents, any legal fees or other
costs of the Holders.

6.    Indemnification.

(a)    Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents, partners, members, stockholders and employees of
each Holder, each Person who controls any such Holder (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, agents, partners, members, stockholders and employees of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable costs of preparation and reasonable
attorneys’ fees) and expenses (collectively, “Losses”), as incurred, arising out
of or relating to any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus or any form of
prospectus or in any amendment or supplement thereto (it being understood that
the Holder has approved Annex A hereto for this purpose), or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that (1) such untrue statements, alleged untrue
statements, omissions or alleged omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in the Registration Statement, such Prospectus or such form of
Prospectus or in any amendment or supplement thereto (it being understood that
the Holder has approved Annex A hereto for this purpose) or (2) in the case of
an occurrence of an event of the type specified in Section 3(c)(ii)-(v), the use
by such Holder of an outdated or defective Prospectus after the Company has
validly notified such Holder in writing (in accordance with Section 7(h) below)
that the Prospectus is outdated or defective and prior to the receipt by such
Holder of an Advice (as defined below) or an amended or supplemented Prospectus,
but only if and to the extent that following the receipt of the Advice or the
amended or supplemented Prospectus the misstatement or omission giving rise to
such Loss would have been corrected. The Company shall notify the Holders
promptly of the institution, threat or assertion of any Proceeding of which the
Company is aware in connection with the transactions contemplated by this
Agreement.

 

9



--------------------------------------------------------------------------------

(b)    Indemnification by Holders. Each Holder shall, notwithstanding any
termination of this Agreement, severally and not jointly, indemnify and hold
harmless the Company, its directors, officers, agents and employees, each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents,
partners, members, stockholders or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising solely out of or based solely upon: (x) for so long as the
Company is not a “Seasoned Issuer” and the prospectus delivery requirements of
the Securities Act apply to sales by such Holder, such Holder’s failure to
comply with the prospectus delivery requirements of the Securities Act or
(y) any untrue statement of a material fact contained in any Registration
Statement, any Prospectus, or any form of prospectus, or in any amendment or
supplement thereto, or arising solely out of or based solely upon any omission
of a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus, or any form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading to the extent, but only to the extent that, (1) such untrue
statements or omissions are based solely upon information regarding such Holder
furnished in writing to the Company by such Holder expressly for use therein, or
to the extent that such information relates to such Holder or such Holder’s
proposed method of distribution of Registrable Securities and was reviewed and
expressly approved in writing by such Holder expressly for use in the
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto (it being understood that the Holder has
approved Annex A hereto for this purpose) or (2) in the case of an occurrence of
an event of the type specified in Section 3(c)(ii)-(v), the use by such Holder
of an outdated or defective Prospectus after the Company has validly notified
such Holder in writing (in accordance with Section 7(h) below) that the
Prospectus is outdated or defective and prior to the receipt by such Holder of
an Advice or an amended or supplemented Prospectus, but only if and to the
extent that following the receipt of the Advice or the amended or supplemented
Prospectus the misstatement or omission giving rise to such Loss would have been
corrected. In no event shall the liability of any selling Holder hereunder be
greater in amount than the dollar amount of the net proceeds received by such
Holder upon the sale of the Registrable Securities giving rise to such
indemnification obligation.

(c)    Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding

 

10



--------------------------------------------------------------------------------

(including any impleaded parties) include both such Indemnified Party and the
Indemnifying Party, and such Indemnified Party shall have been advised by
counsel that a conflict of interest is likely to exist if the same counsel were
to represent such Indemnified Party and the Indemnifying Party (in which case,
if such Indemnified Party notifies the Indemnifying Party in writing that it
elects to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party); provided, that
the Indemnifying Party shall not be liable for the fees and expenses of more
than one separate firm of attorneys at any time for all Indemnified Parties
pursuant to this Section 6(c). The Indemnifying Party shall not be liable for
any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding. Each Indemnified Party shall furnish such information regarding
itself or the claim in question as an Indemnifying Party may reasonably request
in writing and as shall be reasonably required in connection with defense of
such claim and litigation resulting therefrom.

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten Trading Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).

(d)    Contribution. If a claim for indemnification under Section 6(a) or 6(b)
is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 6(c), any reasonable attorneys’ or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.

 

11



--------------------------------------------------------------------------------

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 6(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

The indemnity and contribution agreements contained in this Section 6 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.

7.    Miscellaneous.

(a)    Remedies. In the event of a breach by the Company or by a Holder, of any
of their obligations under this Agreement, each Holder or the Company, as the
case may be, in addition to being entitled to exercise all rights granted by law
and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agree that, in the event of any action for specific
performance in respect of such breach, it shall waive the defense that a remedy
at law would be adequate.

(b)    Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.

(c)    Discontinued Disposition. Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 3(c), such Holder will
forthwith discontinue disposition of such Registrable Securities under the
Registration Statement until such Holder’s receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph. For the avoidance of doubt, nothing in this Section 7(c) shall
prohibit the Holder from selling Registrable Securities in accordance with any
available exemption from registration under the Securities Act in the event of
its receipt of a notice of the occurrence of an event described in 3(c), subject
to compliance with all applicable securities laws (including without limitation
Rule 10b-5 promulgated under the Exchange Act).

(d)    Furnishing of Information. Each Holder shall furnish in writing to the
Company such information regarding itself, the Registrable Securities held by it
and the intended method of disposition of the Registrable Securities held by it,
as shall be reasonably requested by the Company to effect the registration of
such Registrable Securities and shall execute such documents in connection with
such registration as the Company may reasonably request.

 

12



--------------------------------------------------------------------------------

(e)    Piggy-Back Registrations. If at any time during the Effectiveness Period,
except as contemplated by Section 2(b) hereof, there is not an effective
Registration Statement covering all of the Registrable Securities and the
Company shall determine to prepare and file with the Commission a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, other than on Form S-4
or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, then the Company
shall send to each Holder a written notice of such determination and, if within
15 days after the date of such notice, any such Holder shall so request in
writing, the Company shall include in such registration statement all or any
part of such Registrable Securities such Holder requests to be registered;
provided, however, that the Company shall not be required to register any
Registrable Securities pursuant to this Section 7(e) that are eligible for
resale pursuant to Rule 144 promulgated under the Securities Act without volume
limitation or that are the subject of a then effective Registration Statement;
provided, further, however, if there is not an effective Registration Statement
covering all of the Registrable Securities during the Effectiveness Period, the
Company may file a registration statement with the Commission to register equity
securities of the Company to be sold on a primary basis, provided that the
Company does not sell any such shares until there is an effective Registration
Statement covering all of the Registrable Securities. The Company shall have the
right to terminate or withdraw any registration initiated by it under this
Section 7(e) prior to the effectiveness of such registration whether or not any
Holder has elected to include securities in such registration.

(f)    Amendments and Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed by the Company and the Holder or
Holders (as applicable) of no less than a majority of the then outstanding
Registrable Securities (the “Major Holders”). The Company shall provide prior
notice to all Holders of any proposed waiver or amendment. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.

(g)    Termination of Registration Rights. For the avoidance of doubt, it is
expressly agreed and understood that (i) in the event that there are no
Registrable Securities outstanding as of a Filing Date, then the Company shall
have no obligation to file, cause to be declared effective (or becomes
automatically effective, if the Company is a Well-Known Seasoned Issuer and
files an Automatic Shelf Registration Statement pursuant to this Agreement) or
to keep effective any Registration Statement hereunder (including any
Registration Statement previously filed pursuant to this Agreement) and (ii) all
registration rights granted to the Holders hereunder (including the rights set
forth in Sections 7(c) and 7(f)), shall terminate in their entirety effective on
the first date on which there shall cease to be any Registrable Securities
outstanding. If not previously terminated pursuant to the foregoing sentence, it
is expressly agreed and understood that all registration rights granted to the
Holder pursuant to this Agreement shall terminate as to

 

13



--------------------------------------------------------------------------------

the Holder on the earlier of (a) such time following the date that is five
(5) years following the date of this Agreement that the Holders own in the
aggregate less than 25% of the number of Registrable Securities that the Holders
owned in the aggregate as of the date hereof (as adjusted for stock splits,
combinations, dividends, recapitalizations and the like) and (b) the date that
is ten (10) years following the date of this Agreement.

(h)    Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be sent by confirmed electronic mail, or
mailed by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, and shall be deemed given when so
sent in the case of electronic mail transmission, or when so received in the
case of mail or courier, and addressed as follows:

if to the Company, to:

Codexis, Inc.

#####

Email: #####

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

#####

Email: #####

 

If to a Purchaser:    To the address set forth under such Purchaser’s name on
the signature pages hereto

If to any other

Person who is then the registered

Holder:

   To the address of such Holder as it appears in the stock transfer books of
the Company

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

(i)    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. The rights of the Holder hereunder,
including the right to have the Company register Registrable Securities pursuant
to this Agreement, may be assigned by the Holder (i) at any time, to an
Affiliate of the Holder or (ii) subject to transfer restrictions set forth in
the Purchase Agreement, to any third party in connection with a transfer of
Registrable Securities; but only if such transferee executes a Joinder in the
form attached as Exhibit A hereto. Nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Registrable Securities in violation
of the terms of applicable law and any applicable agreement. If any transferee
of any Holder shall acquire Registrable Securities, in any manner, whether by
operation of law or otherwise, such Registrable Securities shall be held subject
to and benefit from

 

14



--------------------------------------------------------------------------------

all of the terms of this Agreement, and by taking and holding such Registrable
Securities, such person shall be conclusively deemed to have agreed to be bound
by and to perform all of the terms and provisions of this Agreement and such
person shall be entitled to receive the benefits hereof.

(j)    Execution and Counterparts. This Agreement may be executed in any number
of counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party, it being understood that both parties
need not sign the same counterpart. In the event that any signature is delivered
by facsimile transmission or by e-mail delivery of a “.pdf” format data file,
such signature shall create a valid binding obligation of the party executing
(or on whose behalf such signature is executed) the same with the same force and
effect as if such facsimile or “.pdf” signature were the original thereof.

(k)    Governing Law; Venue. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflicts of law thereof. With
respect to any disputes arising out of or related to this Agreement, the parties
consent to the exclusive jurisdiction of, and venue in, the state courts in San
Mateo County in the State of California (or in the event of exclusive federal
jurisdiction, the courts of the Northern District of California). Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

(l)    Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

(m)    Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable best efforts to find and employ an alternative means to achieve
the same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(n)    Use of Terms. The parties agree and acknowledge that when, in this
Agreement, the Company is required to use its reasonable best efforts to perform
any covenant under this Agreement, such requirement shall not obligate the
Company, in the reasonable judgment of the disinterested members of its Board of
Directors, to perform any act that will have a material adverse effect on the
Company.

 

15



--------------------------------------------------------------------------------

(o)    Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(p)    Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser hereunder is several and not joint with the obligations of any
other Purchaser hereunder, and no Purchaser shall be responsible in any way for
the performance of the obligations of any other Purchaser hereunder. The
decision of each Purchaser to purchase Securities pursuant to the Transaction
Documents has been made independently of any other Purchaser. Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any Purchaser pursuant hereto or thereto, shall be deemed to
constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert with respect to such obligations or the transactions
contemplated by this Agreement. Each Purchaser acknowledges that no other
Purchaser has acted as agent for such Purchaser in connection with making its
investment hereunder and that no Purchaser will be acting as agent of such
Purchaser in connection with monitoring its investment in the Securities or
enforcing its rights under the Transaction Documents. Each Purchaser shall be
entitled to protect and enforce its rights, including without limitation the
rights arising out of this Agreement, and it shall not be necessary for any
other Purchaser to be joined as an additional party in any proceeding for such
purpose.

[Signature pages follow]

 

16



--------------------------------------------------------------------------------

EXECUTION VERSION

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

CODEXIS, INC. By:   /s/ John Nicols Name:   John Nicols Title:   President and
Chief Executive Officer

 

SIGNATURE PAGE TO CODEXIS, INC. REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

PURCHASERS: CASDIN PARTNERS MASTER FUND, L.P. By:   Casdin Partners GP, LLC, its
General Partner By:  

/s/ Eli Casdin

Name:   Eli Casdin Title:   Managing Member Address:   #####   Email:   #####

 

SIGNATURE PAGE TO CODEXIS, INC. REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

ANNEX A

PLAN OF DISTRIBUTION

We are registering the shares of common stock issued to the selling
stockholder[s] to permit the resale of these shares of common stock by the
holder of the shares of common stock from time to time after the date of this
prospectus. We will not receive any of the proceeds from the sale by the selling
stockholder[s] of the shares of common stock. We will bear all fees and expenses
incident to our obligation to register the shares of common stock.

The selling stockholder[s] and any of its transferees, donees, pledgees or other
successors in interest may, from time to time, sell all or a portion of the
shares of common stock beneficially owned by the selling stockholder[s] and
offered hereby from time to time directly or through one or more underwriters,
broker-dealers or agents. If the shares of common stock are sold through
underwriters or broker-dealers, the selling stockholder[s] will be responsible
for underwriting discounts or commissions or agent’s commissions. The shares of
common stock may be sold on any national securities exchange or quotation
service on which the securities may be listed or quoted at the time of sale, in
the over-the-counter market or in transactions otherwise than on these exchanges
or systems or in the over-the-counter market and in one or more transactions at
fixed prices, at prevailing market prices at the time of the sale, at varying
prices determined at the time of sale, or at negotiated prices. These sales may
be effected in transactions, which may involve crosses or block transactions.
The selling stockholder[s] may use any one or more of the following methods when
selling shares:

 

  •  

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

  •  

block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

  •  

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

  •  

an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •  

privately negotiated transactions;

 

  •  

settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;

 

  •  

in transactions through broker-dealers that agree with the selling
stockholder[s] to sell a specified number of such shares at a stipulated price
per share;

 

  •  

through the writing or settlement of options or other hedging transactions,
whether such options are listed on an options exchange or otherwise;

 

  •  

through one or more underwritten offerings on a firm commitment or best efforts
basis;

 

Annex A, Page 1



--------------------------------------------------------------------------------

  •  

a combination of any such methods of sale; and

 

  •  

any other method permitted pursuant to applicable law.

The selling stockholder[s] also may resell all or a portion of the shares in
open market transactions in reliance upon Rule 144 under the Securities Act, as
permitted by that rule, or Section 4(a)(1) under the Securities Act, if
available, rather than under this prospectus, provided that the selling
stockholder[s] meet[s] the criteria and conforms to the requirements of those
provisions.

Broker-dealers engaged by the selling stockholder[s] may arrange for other
broker-dealers to participate in sales. If the selling stockholder[s] effect[s]
such transactions by selling shares of common stock to or through underwriters,
broker-dealers or agents, such underwriters, broker-dealers or agents may
receive commissions in the form of discounts, concessions or commissions from
the selling stockholder[s] or commissions from purchasers of the shares of
common stock for whom they may act as agent or to whom they may sell as
principal. Such commissions will be in amounts to be negotiated, but, except as
set forth in a supplement to this prospectus, in the case of an agency
transaction will not be in excess of a customary brokerage commission in
compliance with FINRA Rule 2121 (and any successor); and in the case of a
principal transaction a markup or markdown in compliance with FINRA 2121.

In connection with sales of the shares of common stock or otherwise, the selling
stockholder[s] may enter into hedging transactions with broker-dealers or other
financial institutions, which may in turn engage in short sales of the shares of
common stock in the course of hedging in positions they assume. The selling
stockholder[s] may also sell shares of common stock short and if such short sale
shall take place after the date that the registration statement of which this
prospectus is a part is declared effective by the Commission, the selling
stockholder[s] may deliver shares of common stock covered by this prospectus to
close out short positions and to return borrowed shares in connection with such
short sales. The selling stockholder[s] may also loan or pledge shares of common
stock to broker-dealers that in turn may sell such shares, to the extent
permitted by applicable law. The selling stockholder[s] may also enter into
option or other transactions with broker-dealers or other financial institutions
or the creation of one or more derivative securities which require the delivery
to such broker-dealer or other financial institution of shares offered by this
prospectus, which shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction).

The selling stockholder[s] may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by the selling
stockholder[s] and, if the selling stockholder[s] default[s] in the performance
of its secured obligations, the pledgees or secured parties may offer and sell
the shares of common stock from time to time pursuant to this prospectus or any
amendment to this prospectus under Rule 424(b)(3) or other applicable provision
of the Securities Act, as amended, amending, if necessary, the list of selling
stockholder[s] to include the pledgee, transferee or other successors in
interest as a selling stockholder[s] under this prospectus. The selling
stockholder[s] also may transfer and donate the shares of common stock in other
circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.

 

Annex A, Page 2



--------------------------------------------------------------------------------

The selling stockholder[s] and any broker-dealer or agents participating in the
distribution of the shares of common stock may be deemed to be “underwriters”
within the meaning of Section 2(11) of the Securities Act in connection with
such sales. In such event, any commissions paid, or any discounts or concessions
allowed to, any such broker-dealer or agent and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. If the selling stockholder[s] [is][are]
deemed to be an “underwriter” within the meaning of Section 2(11) of the
Securities Act, it will be subject to the applicable prospectus delivery
requirements of the Securities Act and may be subject to certain statutory
liabilities of, including but not limited to, Sections 11, 12 and 17 of the
Securities Act and Rule 10b-5 under the Securities Exchange Act of 1934, as
amended, or the Exchange Act.

[The][Each] selling stockholder has informed us that it is not a registered
broker-dealer and does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the common stock. Upon our
being notified in writing by the selling stockholder[s] that any material
arrangement has been entered into with a broker-dealer for the sale of common
stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker-dealer, a supplement to this
prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing:

 

  •  

the name of the selling stockholder[s] and of the participating
broker-dealer(s),

 

  •  

the number of shares involved,

 

  •  

the price at which such the shares of common stock were sold,

 

  •  

the commissions paid or discounts or concessions allowed to such
broker-dealer(s), where applicable,

 

  •  

that such broker-dealer(s) did not conduct any investigation to verify the
information set out or incorporated by reference in this prospectus, and

 

  •  

other facts material to the transaction.

In no event shall any broker-dealer receive fees, commissions and markups,
which, in the aggregate, would exceed eight percent (8%).

Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.

There can be no assurance that the selling stockholder[s] will sell any or all
of the shares of common stock registered pursuant to the registration statement,
of which this prospectus forms a part.

The selling stockholder[s] and any other person participating in such
distribution will be subject to applicable provisions of the Exchange Act, as
amended, and the rules and regulations thereunder, including, without
limitation, Regulation M of the Exchange Act, which may limit the

 

Annex A, Page 3



--------------------------------------------------------------------------------

timing of purchases and sales of any of the shares of common stock by the
selling stockholder[s] and any other participating person. Regulation M may also
restrict the ability of any person engaged in the distribution of the shares of
common stock to engage in market-making activities with respect to the shares of
common stock. All of the foregoing may affect the marketability of the shares of
common stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of common stock.

We will pay all expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, including, without limitation,
Securities and Exchange Commission filing fees and expenses of compliance with
state securities or “blue sky” laws; provided, however, that the selling
stockholder[s] will pay all underwriting discounts and selling commissions, if
any. We will indemnify the selling stockholder[s] against certain liabilities,
including some liabilities under the Securities Act, in accordance with the
registration rights agreement, or the selling stockholder[s] will be entitled to
contribution. We may be indemnified by the selling stockholder[s] against civil
liabilities, including liabilities under the Securities Act, that may arise from
any written information furnished to us by the selling stockholder[s]
specifically for use in this prospectus, in accordance with the registration
rights agreement, or we may be entitled to contribution.

To the extent required, this prospectus may be amended and/or supplemented from
time to time to describe a specific plan of distribution.

 

Annex A, Page 4



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF JOINDER

THIS JOINDER is made on this      day of             , 20    

BETWEEN

(1) (the “New Party”);

AND

(2) [NAME OF THEN-CURRENT HOLDER] (the “Current Party”);

AND

(3) CODEXIS, INC. (the “Company”).

WHEREAS, a Registration Rights Agreement was entered into on June 20, 2019 by
and among, inter alia, the Current Party and the Company (the “Registration
Rights Agreement”), a copy of which the New Party hereby confirms that it has
been supplied with and acknowledges the terms therein.

NOW IT IS AGREED as follows:

1.    In this Joinder, unless the context otherwise requires, words and
expressions respectively defined or construed in the Registration Rights
Agreement shall have the same meanings when used or referred to herein.

2.    The New Party hereby accedes to and ratifies the Registration Rights
Agreement and covenants and agrees with the Current Party and the Company to be
bound by the terms of the Registration Rights Agreement as a “Purchaser” and to
duly and punctually perform and discharge all liabilities and obligations
whatsoever from time to time to be performed or discharged by it under or by
virtue of the Registration Rights Agreement in all respects as if named as a
party therein.

3.    The Company covenants and agrees that the New Party shall be entitled to
all the benefits of the terms and conditions of the Registration Rights
Agreement to the intent and effect that the New Party shall be deemed, with
effect from the date on which the New Party executes this Joinder, to be a party
to the Registration Rights Agreement as a “Purchaser.”

4.    This Joinder shall hereafter be read and construed in conjunction and as
one document with the Registration Rights Agreement and references in the
Registration Rights Agreement to “the Agreement” or “this Agreement,” and
references in all other instruments and documents executed thereunder or
pursuant thereto to the Registration Rights Agreement, shall for all purposes
refer to the Registration Rights Agreement incorporating and as supplemented by
this Joinder.

 

Exhibit A, Page 1



--------------------------------------------------------------------------------

5.    THIS JOINDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS
OF LAW THEREOF.

6.    Any action or proceeding against any party hereto relating in any way to
this Joinder or the transactions contemplated hereby may be brought and enforced
in the state courts in San Mateo County in the State of California (or in the
event of exclusive federal jurisdiction, the courts of the Northern District of
California), and each party, on behalf of itself and its respective successors
and assigns, irrevocably consents to the jurisdiction of each such court in
respect of any such action or proceeding. Each party, on behalf of itself and
its respective successors and assigns, irrevocably consents to the service of
process in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, return receipt requested, to such
person or entity at the address for such person or entity set forth in
Section 7(h) of the Registration Rights Agreement or such other address such
person or entity shall notify the other in writing. The foregoing shall not
limit the right of any person or entity to serve process in any other manner
permitted by law or to bring any action or proceeding, or to obtain execution of
any judgment, in any other jurisdiction.

7.    Each party, on behalf of itself and its respective successors and assigns,
hereby irrevocably waives any objection that it may now or hereafter have to the
laying of venue of any action or proceeding arising under or relating to this
Joinder or the transactions contemplated hereby in any court located in San
Mateo County in the State of California (or in the event of exclusive federal
jurisdiction, the courts of the Northern District of California). Each party, on
behalf of itself and its respective successors and assigns, hereby irrevocably
waives any claim that a court located in the State of California is not a
convenient forum for any such action or proceeding.

8.    Each party, on behalf of itself and its respective successors and assigns,
hereby irrevocably waives, to the fullest extent permitted by applicable United
States federal and state law, all immunity from jurisdiction, service of
process, attachment (both before and after judgment) and execution to which he
might otherwise be entitled in any action or proceeding relating in any way to
this Joinder or the transactions contemplated hereby in the courts of the State
of California, of the United States or of any other country or jurisdiction, and
hereby waives any right he might otherwise have to raise or claim or cause to be
pleaded any such immunity at or in respect of any such action or proceeding.

9.    The address of the undersigned for purposes of all notices under the
Registration Rights Agreement is set forth below.

 

[NEW PARTY] By:  

 

Name:  

 

Title:  

 

Address:  

 

 

Exhibit A, Page 2